Citation Nr: 0818226	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-41 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to an initial evaluation in excess of 40 
percent for the residuals of a lumbar spine injury.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1970.  These matters were the subject of a prior April 2006 
Board decision that denied these claims on appeal.  However, 
an October 2007 United States Court of Appeals for Veterans 
Claims (Court) order, based upon a Joint Motion for Remand, 
vacated that decision.

A hearing before the undersigned Veterans Law Judge at the RO 
was held in January 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's representative indicated, in May 2008 
correspondence, that he wished to appear at a video 
conference hearing before a Veterans Law Judge in connection 
with his appeal.  While the veteran previously received a 
hearing before the undersigned Veterans Law Judge in January 
2006, since that time, the veteran's previous Board decision 
has been vacated, and the veteran has a new representative.  
The case is therefore being returned to the RO so that a 
videoconference hearing can be scheduled.  See 38 C.F.R. § 
20.703 (2007). 

The Board regrets the additional delay in adjudicating the 
veteran's claim that this remand will create.  However, this 
remand is necessary to ensure that the veteran receives all 
consideration due him under the law.

Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the appellant for a 
videoconference hearing before a Veterans Law Judge at 
the RO.

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the appellant until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



